Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on March 4, 2022 has been entered and made of record.  Claims 1-5 and 7-15 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 112(f) claim interpretation and 102 rejection are withdrawn.
Applicant’s arguments with respect to 103 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawking et al. (US Pub. 20170220687) in view of DeLuca et al. (US Pub. 20190139434).
Referring to claim 1, Hawking discloses an information processing apparatus comprising: a processor; and a memory that includes instructions that when executed by the processor cause the processor to perform a method [fig. 1, computing device 122], the method comprising: 
acquiring text information in a middle of performance of input [par. 63; note auto-complete feature for a search query]; 
extracting attribute information from the text information [par. 13; associated data, including vertical intent classification and candidate entity identifiers, are determined by processing the search query]; 
determining an intent based on the attribute information [par. 13; the vertical intent classification is used to determine the candidate entity identifiers];
retrieving one or more example...from a table, the one or more example...stored in association with the intent in the table [par. 13; a vertical classification index processes the search query to determine the candidate entity identifiers based on the vertical intent classification (i.e., the vertical intent classification is stored in association with the candidate entity identifiers by the vertical classification index)]; 
selecting an example...from the one or more...sentences [pars. 13 and 63; auto-complete suggestions are provided based on the candidate entity identifiers]; and 
outputting the selected example...as a candidate for the input [pars. 13 and 63; note the auto-complete suggestions].
Hawking does not appear to explicitly disclose retrieving example sentences for selection and output as a candidate for the input. 
However, DeLuca discloses retrieving example sentences for selection and output as a candidate for the input [pars. 17-19, 21; a user enters a keyword or partial keyword; sentences (i.e., intents) associated with the keyword or partial keyword are retrieved from a search history; one or more of the retrieved sentences are selected and presented to the user as a suggested search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auto-complete suggestions taught by Hawking so that the candidate entity identifiers are expressed as sentences as taught by DeLuca. The motivation for doing so would have been to more closely align search results to match the user’s intent [DeLuca, par. 17].
Referring to claim 2, Hawking discloses wherein the input is input that a user performs [par. 13; the search query is for a web search, which means that the search query is provided by a user].
Referring to claim 3, Hawking discloses wherein the input is speech input that the user performs [pars. 22 and 37; the search query may be a speech/voice input].
Referring to claim 4, Hawking discloses wherein the method further comprises analyzing speech information in a middle of performance of the speech input to output the text information [pars. 22, 37, 44, and 63; note voice input/recognition device and providing the auto-complete suggestions for the search query that may be a speech/voice input].
Referring to claim 15, see the rejection for claim 1, which incorporates the claimed method.

Claims 5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawking and DeLuca in view of Ghafourifar et al. (US Pub. 20210073254).
Referring to claim 5, Hawking does not appear to explicitly disclose wherein the attribute information is information indicating an attribute of an Intent indicating a certain function.
However, Ghafourifar discloses wherein the attribute information is information indicating an attribute of an Intent indicating a certain function [par. 42; part of a user command (i.e., query) id determined to be an action that the user wants the system to run].
It would have been obvious to one of ordinary skill in the art to modify the auto-complete suggestions taught by the combination of Hawking and DeLuca so that the search query comprises an action as taught by Ghafourifar. The motivation for doing so would have been to enable an intelligent personal assistant to perform various tasks or services on behalf of the user [Ghafourifar, par. 3].
Referring to claim 7, Hawking discloses wherein the attribute information is an entity [par. 13; note the candidate entity identifiers].
Referring to claim 8, Hawking discloses wherein in a case where a plurality of entities is extracted on the basis of the text information, weighting is performed on the entity on a basis of a degree of association between the plurality of entities, or presence or absence of a co-occurrence relationship between the plurality of entities [pars. 50, 54, and 63; when there is a list of candidate entities, and each of the candidate entities in the list occur in the same document, all of the candidate entities in the list are considered to be relevant when ranking the candidate entity identifiers].
Referring to claim 9, Ghafourifar discloses wherein the entity or the intent is extracted on a basis of any of user's preference information, history information regarding the user, and a context including a situation or environment where the user is placed or a state or action of the user [par. 46; for example, “the Annual Report” is resolved to the most frequently modified or opened document with a filename or title metadata similar to “the Annual Report”].
Referring to claim 10, Ghafourifar discloses wherein the attribute information is information regarding a reserved word indicating the Intent [par. 44; for example, the term “send” indicates that the user wants to send a message].
Referring to claim 11, Ghafourifar discloses wherein the method further comprises executing a process related to the Intent [par. 42; note the action].
Referring to claim 12, Ghafourifar discloses wherein in a case where the text information is insufficient for execution of the process, the method further comprises acquiring text information separately input [par. 46; if the intent cannot be resolved with sufficient relevance, the system asks the user for clarification].
Referring to claim 13, Ghafourifar discloses wherein the method comprises executing the process without waiting for completion of the input [pars. 75 and 76; the action is automatically executed before the query is completed (i.e., without additional user input)].
Referring to claim 14, Ghafourifar discloses wherein in a case where possibility that the process related to the Intent extracted on the basis of the attribute information is executed is higher than a predetermined value, the method comprises executing the process without waiting for the completion of the input [pars. 75 and 76; if there is a single search result that has been identified with greater than a threshold level of relevance, the action is automatically executed before the query is completed (i.e., without additional user input)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157